                 Case 2:20-cr-00378-GW Document 8 Filed 09/03/20 Page 1 of 1 Page ID #:28


                                                                                                i~ l~~FJ




                                                  UNITED STATES DISTRICT COi7~t~ ~~~ +~ ~~ ~~ ~'#~~
                                            CENTRAL DISTRICT OF CALIFORNI.Q~ '' "' '
                                                                                   '":'
                                                                             ,. r~ - ...
                                                                         CASE NUMBER,
  UNITED STATES OF AMERICA
                     V. ~.
                                                           PLAINTIFF      Z ~ Lc ~-G('- CUU3`7 ~ ~ ~-
                                                                                                    .~ ~
                          ~ ~~~ G~o~ 1'~1 ~t,~ C 5
                                                                                 REPORT COMMENCING CRIMINAL
                                                                                                ACTION
  USMS#                                                   DEFENDANT

 TO: CLERK'S OFFICE, U.S. DISTRICT COURT

 All areas must be completed. .Any area not applicable or unknown should indicate "N/A".

  1• Date and time of arrest:       ~ ~3 ~Zr,~             ;:~ D(~ ~ 5                   ~ AM Q p1VI

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
     any other preliminary proceeding:             ~ Yes      ~ No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):             [~ Yes      ~ No

 4. Charges under which defendant has been booked:


     ~ G~~tzLSz Pass, b~ CP
 5. Offense charged is a:       ~ Felony            ~ Minor Offense           ~ Petty Offense       0 Other Misdemeanor

 6. Interpreter Required:       ~ No       ~ Yes           Language:

 7- Year of Birth:     1 ~~3
 8. Defendant has retained counsel:                ~ No             ~~,~
       Yes       Name:                                                         Phone Number:       ~~~     ~ ~5 ~ d ~~
                                         •~ ~ t     a~C7
9• Name ofPretrial Services Officer notified: _Y ~Jp,

10. Remarks (if any):


11. Name: ~j~,~r.{~ ~-t             Mr,~'                       (please print)

12. Office Phone Number: 31~ Ci ~(~(ot~                                           13. Agency: ~~

14. Signature:                                                                    15. Date:      ~131 LU Z~


CR-64(05/X8)                                      REPORT COMMENCING CRIMINAL ACTION
